60 N.Y.2d 568 (1983)
The People of the State of New York, Respondent,
v.
Bruce Clarke, Appellant.
Court of Appeals of the State of New York.
Decided July 12, 1983.
Valerie Hriciga and William E. Hellerstein for appellant.
Robert Morgenthau, District Attorney (James M. McGuire of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur.
*570MEMORANDUM.
The order of the Appellate Term should be affirmed.
Defendant was charged with criminal possession of a weapon in the fourth degree. (Penal Law, § 265.01.) He moved to suppress the gun on the ground that the police did not have reasonable suspicion at the time of the stop and frisk.
The suppression court denied the motion, reasoning that the totality of the officers' observations supported a determination that they possessed reasonable suspicion at the time defendant was stopped and frisked. After the denial of his suppression motion, defendant entered a guilty plea to the charge and was sentenced to an unconditional discharge.
On appeal, the Appellate Term affirmed for the reasons stated by the suppression Judge.
Whether reasonable suspicion exists at the time of a stop and frisk has been held to be a mixed question of law and fact which is beyond the review powers of this court, other than to ascertain whether the record supports that determination. (People v Harrison, 57 N.Y.2d 470.)
There being adequate support in the record for the determination made by the suppression court and affirmed by the Appellate Term in this case, the question of whether the police had reasonable suspicion to warrant the minimal intrusion of a stop and frisk is beyond the further review powers of this court.
Accordingly, an affirmance of the order of the Appellate Term is warranted.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed in a memorandum.